COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00354-CV
Trial Court Cause
Number:                    0522806
Style:                     CMA-CGM (America), INC
                           v Empire Truck Lines, INC
Date motion filed*:        November 12, 2012
Type of motion:            Unopposed Motion for Leave to File Amended Brief
Party filing motion:       Appellee
Document to be filed:      Yes

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due: n/a (on file)
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown

Date: March 20, 2013